Case 2:15-cv-13606-DPH-DRG ECF No. 121 filed 10/04/19          PageID.2012    Page 1 of 2




                 UNITED STATES DISTRICT COURT
    IN THE EASTERN DISTRICT OF MICHIGAN -- SOUTHERN DIVISION

 VICTORIA TOMLINSON,

         Plaintiff,
                                                Case No. 15-CV-13606
  -vs-                                          Hon. Denise Page Hood
                                                Magistrate Judge: David R. Grand

 EASTERN RECOVERY &
 REMEDIATION GROUP, LLC, et
 al.,

         Defendants.


                       STIPULATED ORDER OF DISMISSAL

         Having been advised by the stipulation of the parties below, it is ordered that

 the claims against Eastern Recovery & Remediation Group, LLC, Law Office of

 Daria L. Pratcher, P.C., Daria L. Pratcher, and Genique Meredith (collectively,

 “Defendants”) are dismissed with prejudice and without costs, attorney’s fees or

 sanctions to any party. The court retains jurisdiction only for purposes of enforcing

 the settlement in this matter.

         So ordered.

         Dated: October 4, 2019
                                         s/Denise Page Hood
                                         Chief Judge, U.S. District Court
                                            1
Case 2:15-cv-13606-DPH-DRG ECF No. 121 filed 10/04/19   PageID.2013   Page 2 of 2




 Stipulated to by:


 s/ Sylvia S. Bolos
 Sylvia S. Bolos P78715
 Ian B. Lyngklip P47173
 LYNGKLIP & ASSOCIATES
 CONSUMER LAW CENTER, PLC
 Attorney for Victoria Tomlinson
 24500 Northwestern Highway, Ste. 206
 Southfield, MI 48075
 PH: (248) 208-8864
 sylviab@consumerlawyers.com


 s/ Stuart A. Best (by consent)
 Stuart Best P40744
 WELTMAN, WEINBERG & REIS CO., L.P.A.
 Attorney for Genique Meredith,
 Daria L. Pratcher, P.C., and Daria L. Pratcher
 2155 Butterfield Dr. Ste. 200-S
 Troy, MI 48084
 (248) 502-6113
 sbest@weltman.com




                                        2
